[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 275 
We find that there is evidence sufficient to sustain a finding that the plaintiff has performed extra services as alleged in the second and third causes of action which were not included in the written contract.
The judgment of the Appellate Division dismissing the first cause of action should be affirmed, without costs. The order of the Appellate Division granting a new trial as to the second and third causes of action should be reversed, and the judgment of the Trial Term as to the second and third causes of action affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgment accordingly. *Page 276